                       IN THE UNITED STATES DISTRICT COURT
                         OF THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

AMENA WILLIAMS                                  §
                                                §
V.                                              §           No. 5:19CV44-RWS-CMC
                                                §
MOTEL 6-TEXARKANA and                           §
TRI-STATE LODGING, INC.                         §
                                           ORDER

         The above-entitled action was referred to United States Magistrate Judge Caroline M.

Craven pursuant to 28 U.S.C. § 636.         On April 24, 2019, the Magistrate Judge issued a

Report and Recommendation, recommending Plaintiff’s cause be dismissed without prejudice.

Docket No. 6.       No objections to the Report and Recommendation have been filed.1

Accordingly, Plaintiff is not entitled to de novo review by the District Judge, and except upon

grounds of plain error, Plaintiff is barred from appellate review of the unobjected-to factual

findings and legal conclusions accepted and adopted by the District Court. 28 U.S.C § 636(b)(1)

(C); Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc).

         Nonetheless, the Court has carefully reviewed the Report and Recommendation and

agrees with the Magistrate Judge that Plaintiff has not alleged facts that establish the Court has

jurisdiction over this case. The Court hereby adopts the Report of the United States Magistrate

Judge as the findings and conclusions of this Court. Accordingly, it is hereby

         ORDERED that Plaintiff’s above-entitled and numbered cause of action is DISMISSED

WITHOUT PREJUDICE.



         1
       On May 7, 2019, Plaintiff Amena Williams (“Plaintiff”) acknowledged receipt of the Report
and Recommendation.
So ORDERED and SIGNED this 17th day of June, 2019.




                                             ____________________________________
                                             ROBERT W. SCHROEDER III
                                             UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
